Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to communications filed 10/11/2021. Claims 1 and 9 are amended. Claims 3-5 and 11-13 are canceled. Claims 1, 2, 6-10 and 14-18 are currently pending in the application.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ullrich (US 20090263775).
In regards to claim 1, Ullrich discloses, “A system for rendering medical procedures in a virtual reality operating room for training a trainee (Fig. 7 an embodiment of a surgical simulation device which provides the virtual simulation, ¶ 70 the surgical simulation device which uses an augmented reality to provide the virtual simulation, under broadest reasonable interpretation the augmented reality described in the current reference would read on the virtual reality due to the fact the system creates virtual images of a surgical scene to be displayed to the user), the system comprising: a user input device for the trainee to select a type of a medical procedure to simulate (¶¶ 62-63 the user interface has different input devices and the system contains a screen using the input devices where the user can select the type of surgical simulation to perform); a haptic medical tool for the trainee to manually manipulate during a simulation of the selected medical procedure (¶ 7 the system provides haptic feedback through the instrument as well as captures information about where the instrument is and then provides feedback to the user, ¶ 24 the system contains a haptic capture mechanism which receives information from the movement of the surgical instrument and then  ¶ 49 the device contains tools that provide haptic feedback to the user, 710, and simulates tool engagement throughout the procedure); a haptics medical simulation system for rendering the simulation of the selected medical procedure at a first predetermined frame rate based on manipulations of the haptic medical tool by the trainee (¶ 48 the system generates data based on the position and orientation of the tool, this would be based on the movement of the tool by the person performing the surgical simulation, ¶ 49 the simulated tool will provide resistance and other haptic effects based on the surgical technique or tool being used this means that the location and orientation of a tool will be tracked and the user will be given realistic feedback as performing the virtual surgery, ¶ 31 the haptic rendering of the tool in the area as a user performs a surgery on the simulated body to provide a realistic simulation experience, this would read on rendering based on the first predetermined framerate because of the fact that the system provides the user virtual images of the tool position throughout the surgery and is intended to provide realistic simulation experience meaning that the position and location of the tool in the simulation would be as close to real-time as possible); a virtual reality simulation system coupled to a medical procedure simulation system to render i) a virtual reality operating room scene that corresponds to the type of medical procedure to simulate (¶ 109 the system can generate a surgical environment of an operating room and provide different tools to be used during a particular selected operation, ¶ 63 the user selects the operation to be simulated), and ii) the simulation of the selected medical procedure into a virtual reality scene (¶ 109 the system can provide a visual orientation of an operating room including the different tools to be used, ¶¶ 62-63 discussing how a user can select a particular surgical simulation that will be displayed), the virtual reality scene comprising at least a patient on which the medical procedure is being conducted (¶¶ 105-107 the system will overlay an image of a patient on the mannequin, ¶ 71 discusses the augmented reality technology will render a scene as well as a visual overlay of the patient and the anatomy very similar to a real scenario, ¶ 78 discusses that different medical conditions can be displayed virtually over the mannequin system); a surface sharing module coupled to the haptics medical simulation system and to the virtual reality simulation system (¶ 75 introducing how the augmented reality system contains the visual overlay, the visual overlay is able to provide the visual feedback to the user based on the movement, ¶¶ 78-81 the system uses the processor to combine the scene being generated with the haptic effect, in this case the surface sharing model would be the processor), the surface sharing module providing haptic input simulation information from the haptics medical simulation system to the virtual reality simulation system that allows the virtual reality simulation system to render the virtual reality operating room scene that corresponds to the haptics medical simulation (¶ 24 discusses the system contain a haptic capture method which would be used to identify and provide feedback to the user about the location and motion of a tool, ¶ 7 provides information discussing the capture method and then providing feedback to the user, the haptic capture mechanism is viewed as the haptic input and the haptic feedback is the haptic output, ¶¶ 30-31 discuss the haptic interface being encounter style and identifying the location of the motion of the tool (or the input) and then providing a feedback (output), ¶¶ 78-81 the different surgical tools are shown in the augmented reality scene and the processor combines the too providing a haptic feedback on the location and function of the tool, ¶ 109 the system will generate images simulating different surgical environments and tools such as an operating room); wherein the virtual reality simulation system modifies the simulation information from the surface sharing module with post processing effects; and wherein the post processing effects comprise modifications of a visual appearance of at least one rendered object that corresponds to the simulation information, the modifications being based on an environment in the virtual reality operating room scene (¶¶ 68-83: simulate the effects of changes in a patient's condition during surgery and/or to simulate different pathologies… visual overlay display of the operative surrounding, other participants, and the patient physiology/anatomy make the learning/analysis experience very similar to a real scenario…generate graphical effects…interleaved into a live simulation to enhance the user's experience… generate a display of the operative surroundings based on the images or video captured by the camera… overlaying one or more effects during a simulation, the augmented reality system may provide interactive guidance… various colors are overlaid on a mannequin to simulate a medical condition… contusions or various skin colors indicative of particular medical conditions may be overlaid virtually on the mannequin for analysis by the physician… the augmented reality system displays the abdomen laid open as the physician performs a simulated surgery. In another embodiment, the visual overly also simulates the endoscopic camera view and display monitor… shape changing surface display ¶ 109: defining the desired appearance of anatomical features, surgical environmental features (e.g., an operating room environment), tool features/appearances); and a virtual reality headset coupled to the virtual reality simulation system for the trainee to view the virtual reality scene (¶ 74 the augmented reality display system being a head mounted display system).”

In regards to claim 2, Ullrich discloses the system of claim 1.  Ullrich further discloses, “wherein the simulation information comprises anatomy (¶ 25 the subject body 102, ¶ 71 the system can simulate on the subject body, 102, to contain realistic anatomical images).”
In regards to claim 3, Ullrich discloses the system of claim 1.  Ullrich further discloses, “wherein the virtual reality simulation system modifies the simulation information from the surface sharing module with post processing effects (¶¶ 78-81 the system will track the location of the simulated tool and will simulate images based on the selected tool and location of the tool).”
In regards to claim 4, Ullrich discloses the system of claim 3.  Ullrich further discloses, “wherein the post processing effects comprise modifications of a visual appearance of at least one rendered object that corresponds to the simulation information, the modifications being based on an environment in the virtual reality operating room scene (¶¶ 78-81 the system will track the location of the simulated tool and will simulate images based on the selected tool and location of the tool, ¶ 109 the different tools and location of the tools will be simulated on the display based on their location and orientation as well as based on how the user moves their head).”
In regards to claim 8, Ullrich discloses the system of claim 1.  Ullrich further discloses, “wherein the haptics medical simulation system and the virtual reality simulation system are rendering the medical simulation in parallel (¶¶ 77- 82 the system will collect the location of the tool and create an overlay image of the tool moving in the simulated scene but then may also generate a haptic effect such as a vibration to the tool based on a location).”
In regards to claim 9, Ullrich discloses, “A method of rendering medical procedures in a virtual reality operating room for training a trainee (Fig. 7 an embodiment of a surgical simulation device which provides the virtual simulation, ¶ 70 discusses the surgical simulation device which uses an augmented reality to provide the virtual simulation, under broadest reasonable interpretation the augmented reality described in the current reference would read on the virtual reality due to the fact the system creates virtual images of a surgical scene to be displayed to the user), the method comprising: selecting, by the trainee via a user input device, a type of medical procedure to simulate (¶¶ 62-63 the user interface has different input devices and the system contains a screen using the input devices where the user can select the type of surgical simulation to perform); receiving haptic input from a haptic medical tool for the trainee to manually manipulate during a simulation of the selected medical procedure (¶ 49 the device contains tools, 710, that provide haptic feedback to the user); rendering, via a haptics medical simulation (¶ 48 the system generates data based on the position and orientation of the tool, this would be based on the movement of the tool by the person performing the surgical simulation, ¶ 49 the simulated tool will provide resistance and other haptic effects based on the surgical technique or tool being used this means that the location and orientation of a tool will be tracked and the user will be given realistic feedback as performing the virtual surgery, ¶ 31 the haptic rendering of the tool in the area as a user performs a surgery on the simulated body to provide a realistic simulation experience, this would read on rendering based on the first predetermined framerate because of the fact that the system provides the user virtual images of the tool position throughout the surgery and is intended to provide realistic simulation experience meaning that the position and location of the tool in the simulation would be as close to real-time as possible); rendering, via a virtual reality simulation system coupled to a medical procedure simulation system i) a virtual reality operating room scene that corresponds to the type of medical procedure to simulate (¶ 109 the system can generate a surgical environment of an operating room and provide different tools to be used during a particular selected operation, ¶ 63 the user selects the operation to be simulated), and ii) the simulation of the selected medical procedure into a virtual reality scene (¶ 109 the system can provide a visual orientation of an operating room including the different tools to be used, ¶¶ 62-63 a user can select a particular surgical simulation that will be displayed), the virtual reality scene comprising at least a (¶¶ 105-107 the system will overlay an image of a patient on the mannequin, ¶ 71 discusses the augmented reality technology will render a scene as well as a visual overlay of the patient and the anatomy very similar to a real scenario, ¶ 78 discusses that different medical conditions can be displayed virtually over the mannequin system); providing haptic input simulation information, via a surface sharing module, from the haptics medical simulation system to the virtual reality simulation system that allows the virtual reality simulation system to render the virtual reality operating room scene that corresponds to the haptics medical simulation (¶ 24 discusses the system contain a haptic capture method which would be used to identify and provide feedback to the user about the location and motion of a tool, ¶ 7 provides information discussing the capture method and then providing feedback to the user, the haptic capture mechanism is viewed as the haptic input and the haptic feedback is the haptic output, ¶¶ 30-31 discuss the haptic interface being encounter style and identifying the location of the motion of the tool (or the input) and then providing a feedback (output), ¶¶ 78-81 the different surgical tools are shown in the augmented reality scene and the processor combines the too providing a haptic feedback on the location and function of the tool, ¶ 109 the system will generate images simulating different surgical environments and tools such as an operating room); modifying, via the virtual reality simulation system, the simulation information from the surface sharing module with post processing effects; wherein the post processing effects comprise modifications of a visual appearance of at least one rendered object that corresponds to the simulation information, the modifications being based on an environment in the virtual reality operating room scene (¶¶ 68-83: simulate the effects of changes in a patient's condition during surgery and/or to simulate different pathologies… visual overlay display of the operative surrounding, other participants, and the patient physiology/anatomy make the learning/analysis experience very similar to a real scenario…generate graphical effects…interleaved into a live simulation to enhance the user's experience… generate a display of the operative surroundings based on the images or video captured by the camera… overlaying one or more effects during a simulation, the augmented reality system may provide interactive guidance… various colors are overlaid on a mannequin to simulate a medical condition… contusions or various skin colors indicative of particular medical conditions may be overlaid virtually on the mannequin for analysis by the physician… the augmented reality system displays the abdomen laid open as the physician performs a simulated surgery. In another embodiment, the visual overly also simulates the endoscopic camera view and display monitor… shape changing surface display ¶ 109: defining the desired appearance of anatomical features, surgical environmental features (e.g., an operating room environment), tool features/appearances); and displaying, via a virtual reality headset, the virtual reality scene (¶ 74 the augmented reality display system being a head mounted display system).”
	In the event the above anticipation interpretation of the newly added feature of modifying the simulation information in combination with all other features in the claim is viewed as not being reasonable, based on the teachings of Ullrich expressed above, it would have been prima facie obvious to one of ordinary skill in the art before the 
In regards to claim 10, Ullrich discloses the method of claim 9.  Ullrich further discloses, “wherein the simulation information comprises anatomy (¶ 25 discussing the subject body 102, ¶ 71 the system can simulate on the subject body, 102, to contain realistic anatomical images).”
In regards to claim 11, Ullrich discloses the method of claim 9.  Ullrich further discloses, “further comprising modifying, via the virtual reality simulation system, the simulation information from the surface sharing module with post processing effects (¶ 78-81 the system will track the location of the simulated tool and will simulate images based on the selected tool and location of the tool).”
In regards to claim 12, Ullrich discloses, the method of claim 11.  Ullrich further discloses, “wherein the post processing effects comprise modifications of a visual appearance of at least one rendered object that corresponds to the simulation information, the modifications being based on an environment in the virtual reality operating room scene (¶¶ 78-81 the system will track the location of the simulated tool and will simulate images based on the selected tool and location of the tool, ¶ 109 the different tools and location of the tools will be simulated on the display based on their location and orientation as well as based on how the user moves their head)
In regards to claim 16, Ullrich discloses the method of claim 9.  Ullrich further discloses, “wherein the haptics medical simulation system and the virtual reality simulation system are rendering the medical simulation in parallel (¶¶ 77- 82 the system will collect the location of the tool and create an overlay image of the tool moving in the simulated scene but then may also generate a haptic effect such as a vibration to the tool based on a location).”
In regards to claim 17, Ullrich discloses the system of claim 1.  Ullrich further discloses, “wherein the haptic input simulation information comprises sensed motion and touch of the trainee (¶ 24 discusses having a haptic capture method which identifies where the user is moving the tool and providing haptic feedback accordingly, ¶ 7 discusses the capture method identifying the motion and the position of the tool as the user manipulates it, which would be the haptic input, and then provides the user with feedback, ¶ 104 discusses the system grasping an instrument, which would show the haptic input of the users touch in relation to the motion of the tool).”
In regards to claim 18, Ullrich discloses the method of claim 9.  Ullrich further discloses, “wherein the haptic input simulation information comprises sensed motion and touch of the trainee (¶ 24 discusses having a haptic capture method which identifies where the user is moving the tool and providing haptic feedback accordingly, ¶ 7 discusses the capture method identifying the motion and the position of the tool as the user manipulates it, which would be the haptic input, and then provides the user with feedback, ¶ 104 discusses the system grasping an instrument, which would show the haptic input of the users touch in relation to the motion of the tool)”.
Claims 6, 7, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ullrich (US 20090263775), as applied to claim 1 and 9 above, in view of Hannaford et al. (US 20110238079).
In regards to claim 6, Ullrich discloses the above mentioned, but fails to disclose, “wherein the virtual reality simulation system renders at a rate of at least 90 frames per second.”  Hannaford teaches of an augmented reality system in which, “the virtual reality simulation system renders at a rate of at least 90 frames per second (¶ 66 the graphics on the head mount display have a refresh rate of 120Hz and 60Hz).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the visual display having a frame rate of 120 Hz, as taught by Hannaford, with the augmented reality system of Ullrich, for the purpose of creating a virtual reality training system that has a high refresh rate so that the surgical procedure is being practiced as close to real-time as possible.
In regards to claim 7, Ullrich discloses, the above mentioned, but fails to disclose, “wherein the haptics medical simulation renders at a rate of the virtual reality simulation system.” Hannaford teaches of an augmented reality system in which, “wherein the haptics medical simulation renders at a rate of the virtual reality simulation system (¶ 66 the visual frame rate can be between 60 or 120 Hz, ¶ 94 the haptics can be rendered at a rate of from 0-100 Hz for a given low force measured, and over 100 Hz for a high force measured, meaning that the two ranges overlap).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective 
In regards to claim 14, Ullrich discloses the above mentioned, but fails to disclose, “wherein the virtual reality simulation system renders at a rate of at least 90 frames per second.”  Hannaford teaches, “the virtual reality simulation system renders at a rate of at least 90 frames per second (¶ 66 the graphics on the head mount display have a refresh rate of 120Hz and 60Hz).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the visual display having a frame rate of 120 Hz, as taught by Hannaford, with the method of displaying an augmented reality as disclosed by Ullrich, for the purpose of creating a virtual reality training method that has a high refresh rate so that the surgical procedure is being practiced as close to real-time as possible.
In regards to claim 15, Ullrich discloses the above mentioned, but fails to disclose, “wherein the haptics medical simulation renders at a rate of the virtual reality simulation system.”  Hannaford teaches, “wherein the haptics medical simulation renders at a rate of the virtual reality simulation system (¶ 66 the visual frame rate can be between 60 or 120 Hz, ¶ 94 the haptics can be rendered at a rate of from 0-100 Hz for a given low force measured, and over 100 Hz for a high force measured, meaning that the two ranges overlap).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the frame rate rendering the haptics and the visual display at both 60 Hz and 120 Hz, as 
Response to Arguments
Applicant's arguments filed on 10/11/2021, in reference to the newly amended limitations, have been fully considered but they are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment to the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715